Exhibit 10.3


SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of July 25, 2011 by and among DXP ENTERPRISES, INC., a Texas corporation
(the “Company”); each of the Lenders (as defined below) party hereto, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, acting as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).


RECITALS


A.           The Company, the lenders from time to time party thereto
(individually, a “Lender” and collectively, the “Lenders”) and the
Administrative Agent executed and delivered that certain Credit Agreement dated
as of August 28, 2008, as amended by instrument dated as of March 15,
2010.  Said Credit Agreement, as amended, supplemented and restated, is herein
called the “Credit Agreement”.  Any capitalized term used in this Amendment and
not otherwise defined shall have the meaning ascribed to it in the Credit
Agreement.


B.           The Company, the Lenders and the Administrative Agent desire to
amend the Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:


Amendments to Credit Agreement.


The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Revolving
Loan ABR Spread”, “Revolving Loan Eurodollar Spread”, “Term Loan ABR Spread”,
“Term Loan Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio as of the most recent determination date:


Leverage Ratio
Revolving Loan ABR Spread
Revolving Loan Eurodollar Spread
Commitment Fee Rate
Category 1:
greater than or equal to 3.50 to 1.00
1.25%
2.75%
0.40%
Category 2:
greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
0.75%
2.25%
0.35%
Category 3:
greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
0.50%
2.00%
0.30%
Category 4:
greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.25%
1.75%
0.25%
Category 5:
greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.00%
1.50%
0.20%
Category 6:
less than 1.50 to 1.00
minus 0.25%
1.25%
0.15%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at any time that an Event of
Default has occurred which is continuing or at the request of the Required
Lenders if the Borrower fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Sections 5.01(a) or (b),
during the period from the deadline for delivery thereof until such consolidated
financial statements are received.


The definition of “Asset Coverage Ratio” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Asset Coverage Ratio” means, as of any day, the ratio of (x) the sum of (i)
ninety percent (90%) of Net Accounts Receivable of the Borrower and its
Subsidiaries as of the effective date of the most recent financial statement
delivered by Borrower pursuant to Sections 5.01(a) or (b) plus sixty-five
percent (65%) of Net Inventory of the Borrower and its Subsidiaries as of the
effective date of the most recent financial statement delivered by Borrower
pursuant to Sections 5.01(a) or (b) plus fifty percent (50%) of the Net Book
Value of furniture, fixtures and equipment of the Borrower and its Subsidiaries
as of the effective date of the most recent financial statement delivered by
Borrower pursuant to Sections 5.01(a) or (b) to (y) the aggregate outstanding
amount of the Revolving Exposure as of the date of calculation of the Asset
Coverage Ratio.


The definition of “Foreign Subsidiaries” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Foreign Subsidiaries” means Subsidiaries of the Borrower which are organized
under the laws of a jurisdiction other than the United States of America, any
State of the United States or any political subdivision
thereof.  Notwithstanding the foregoing, to the extent that the Borrower shall
have elected to treat, for all purposes under this Agreement, a Subsidiary which
is organized under applicable law of Canada (or any province of Canada) in the
same manner as Borrower’s Subsidiaries which are not Foreign Subsidiaries
(including the execution and delivery by such Canadian Subsidiary of a Guaranty
and all applicable Security Documents), then such Canadian Subsidiary shall be
excluded from the definition of “Foreign Subsidiaries”.


The definition of “Revolving Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:


“Revolving Maturity Date” means July 25, 2016.


Section 5.13 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 5.13.  Financial Covenants.  The Borrower will have (in each case, in
accordance with GAAP):


(a)           Fixed Charge Coverage Ratio – a Fixed Charge Coverage Ratio of not
less than 1.50 to 1.00 as of the last day of each fiscal quarter.


(b)           Leverage Ratio – a Leverage Ratio of not greater than 4.00 to 1.00
as of the last day of each fiscal quarter.


(c)           Asset Coverage Ratio – an Asset Coverage Ratio of not less than
1.00 to 1.00 at all times.


Section 6.08 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 6.08.  Restricted Payments.  The Borrower will not, nor will it permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, (i) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (ii) the Borrower may purchase, redeem and retire Equity Interests
for aggregate consideration not exceeding, from and after July 25, 2011,
$5,000,000, (iii) the Borrower may purchase, redeem and retire any Equity
Interests using proceeds realized from the sale of additional shares of the
common stock of Borrower, (iv) Subsidiaries of Borrower may declare and pay
dividends ratably with respect to their Equity Interests, (v) the Borrower may
pay preferred dividends in cash up to a maximum aggregate amount of $90,000 per
annum, (vi) so long as no Event of Default has occurred which has not been cured
or waived, or would reasonably be expected to result from such payment (on a pro
forma basis), the Borrower may pay preferred dividends in cash in excess of
$90,000 per annum if, after giving effect thereto, the Fixed Charge Coverage
Ratio is equal to or greater than 1.50 to 1.00, (vii) so long as no Event of
Default has occurred which has not been cured or waived, or would reasonably be
expected to result from such payment (on a pro forma basis), the Borrower may
make payments in cash of accrued interest on Subordinated Debt (a) if, after
giving effect thereto, the Fixed Charge Coverage Ratio is equal to or greater
than 1.50 to 1.00 or (b) if such cash payments are paid from the proceeds of the
issuance of new Equity Interests and (viii) the Borrower may make payments of
accrued interest on Subordinated Debt paid in kind or otherwise by capitalizing
the same.


Section 6.15 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 6.15.  Acquisitions.  The Borrower will not, and will not permit any
other Loan Party to, enter into any Acquisition other than an Acquisition (which
may be way of a merger with and into the Borrower or another Loan Party so long
as the Borrower or the applicable Loan Party is the surviving entity),
satisfying the following criteria:


(a)           any Acquisition of Equity Interests shall require the acquisition
of all (but not less than all) of the Equity Interests in and to the applicable
Person;


(b)           no Default or Event of Default shall have occurred and be
continuing or, on a pro forma basis, would reasonably be expected to result from
such Acquisition;


(c)           the Borrower can demonstrate, on a pro forma basis, after giving
effect to such Acquisition that (x) there is at least ten percent (10%)
availability for Loan Borrowings hereunder and (y) unless the Leverage Ratio,
after giving effect to such Acquisition, is less than 3.50 to 1.00, the
aggregate of all consideration (including any Subordinated Debt and any equity
consideration) paid in connection with Acquisitions (after giving effect to such
Acquisition) during the twelve month period following the end of the fiscal
quarter in which the Leverage Ratio exceeds 3.50 to 1.00 shall be less than
$70,000,000; and


(d)           the Borrower shall have delivered (or caused to be delivered) to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent in connection with such Acquisition.


Schedule 2.01 to the Credit Agreement is hereby amended to be identical to
Schedule 2.01 attached hereto, reflecting Wells Fargo Bank, National Association
as the sole Lender.


Exhibit B to the Credit Agreement is hereby amended to be identical to Exhibit B
attached hereto.


Conditions Precedent.  The effectiveness of this Amendment shall be conditioned
each of the following:


(a)           the Administrative Agent shall have received from the Loan Parties
and all of the Lenders either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy or e-mail transmission of a signed signature
page of this Amendment) that such party has signed counterparts of this
Amendment.


(b)           the Administrative Agent shall have received original executed
counterpart of the Note evidencing the Revolving Commitments, as reallocated
pursuant to this Amendment (which Note shall replace the Notes previously
executed to evidence Revolving Loans).


(b)           the entire aggregate unpaid principal balance of the Term Loans,
plus all accrued and unpaid interest on the aggregate unpaid principal balance
of the Term Loans, shall have been paid in full.


(d)           the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company and the
authorization of the execution and delivery of this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


Ratification.  Except as expressly amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and
effect.  None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.


Expenses.  The Company shall pay to the Administrative Agent all reasonable fees
and expenses of its legal counsel incurred in connection with the execution of
this Amendment.  In addition, the Borrower agrees to pay to the Administrative
Agent, for its own account and for the account of the respective Lenders, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


Certifications.  The Company hereby certifies that (a) no material adverse
change in the business, assets, operations or condition, financial or otherwise
of the Company and its Subsidiaries, taken as a whole, since December 31, 2007
and (b) no Default or Event of Default has occurred and is continuing or will
occur as a result of this Amendment.


Miscellaneous.  This Amendment (a) shall be binding upon and inure to the
benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject
matter.  The headings herein shall be accorded no significance in interpreting
this Amendment.


[Signature Pages Follow]


NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.






DXP ENTERPRISES, INC.,
a Texas corporation




By: /s/Mac
McConnell                                                                           
Name:           Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary





The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment and to
join in the notice pursuant to Tex. Bus. & Comm. Code §26.02 set forth above.


PRECISION INDUSTRIES, INC.,
a Nebraska corporation




By:              /s/Mac
McConnell                                                              
Name:              Mac McConnell
Title:              Secretary and Treasurer






SEPCO INDUSTRIES, INC.,
a Texas corporation
PELICAN STATE SUPPLY COMPANY, INC.,
a Nevada corporation
                                                                DXP ACQUISITION,
INC.,
a Nevada corporation
                                                                AMERICAN MRO,
INC.,
a Nevada corporation
                                                                R.A. MUELLER.,
INC.,
an Ohio corporation
DXP HOLDINGS, INC.,
a Texas corporation




By:              /s/Mac
McConnell                                                              
Name:              Mac McConnell
Title:              Vice President, Treasurer and Secretary




PMI OPERATING COMPANY, LTD.,
a Texas limited partnership


By:       Pump-PMI, LLC,
a Texas limited liability company,
its general partner


By:          DXP Enterprises, Inc.,
a Texas corporation,
its sole member


By:             /s/Mac
McConnell                                                   
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary

 
 




`                                           PMI INVESTMENT, LLC,
a Delaware limited liability company
 
 


By:              /s/David R.
Little                                                              
Name:              David R. Little
Title:              Manager






                                                                PUMP-PMI LLC,
a Texas limited liability company


By:       DXP Enterprises, Inc.,
a Texas corporation,
its sole member


By:          /s/Mac
McConnell                                                           
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary







VERTEX CORPORATE HOLDINGS, INC.,
 a Delaware corporation




By:       /s/Mac
McConnell                                                                    
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary







PAWTUCKET HOLDINGS, INC.,
a Delaware corporation




By:       /s/Mac
McConnell                                                                    
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary







PFI, LLC,
a Rhode Island limited liability company


By:           Pawtucket Holdings, Inc.,
a Delaware corporation


By:          /s/Mac
McConnell                                                           
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary









DXP ENERGY SERVICES, LLC,
a Texas limited liability company




By:       /s/Mac
McConnell                                                                    
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary







WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent




By:/s/Thomas F. Caver 
Name:  Thomas F. Caver, III 
Title:  Vice President 




SCHEDULE 2.01


Lender
Revolving Commitments as of July 25, 2011
   
Wells Fargo Bank, National Association
$150,000,000
                       





COMPLIANCE CERTIFICATE
 


The undersigned hereby certifies that he or she is the __________________ of DXP
ENTERPRISES, INC., a Texas corporation (the “Borrower”), and that as such he or
she is authorized to execute this certificate on behalf of the Borrower pursuant
to the Credit Agreement (the “Agreement”) dated as of August 28, 2008, by and
among Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
and the lenders from time to time party thereto; and that a review has been made
under his or her supervision with a view to determining whether the Loan Parties
have fulfilled all of their respective obligations under the Agreement, the
Notes and the other Loan Documents; and further certifies, represents and
warrants that to his or her knowledge (each capitalized term used herein having
the same meaning given to it in the Agreement unless otherwise specified):
(a)           The financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate have been prepared in accordance
with GAAP consistently followed throughout the period indicated and fairly
present in all material respects the financial condition and results of
operations of the applicable Persons as at the end of, and for, the period
indicated (subject, in the case of quarterly financial statements, to normal
changes resulting from year-end adjustments and the absence of certain
footnotes).
 
(b)           No Default or Event of Default has occurred and is continuing or,
if a Default or Event of Default has occurred and is continuing, the details
thereof and the action taken or proposed to be taken is the following:  [specify
details]
 
(c)           In this regard, the compliance with the provisions of Sections
5.13, 6.13 and 6.14 as of the effective date of the financial statements
delivered to the Administrative Agent concurrently with this Compliance
Certificate is as follows:
 
 
(i)
Section 5.13(a) – Fixed Charge Coverage Ratio



Actual                                                     Required


 to 1.00                                           1.50 to 1.00


 
(ii)
Section 5.13(b) – Leverage Ratio



Actual                                                     Required


 to 1.00                                           4.00 to 1.00


 
(iii)
Section 5.13(c) – Asset Coverage Ratio



Actual                                                     Required


 to 1.00                                           1.00 to 1.00




 
(v)
Section 6.13 – Capital Expenditures



Year to Date
Actual                                                     Permitted


$_______________                                                     $_______________




 
(vi)
Section 6.14 – Annual Operating Lease Expense



Current
Actual                                                                Permitted


$_______________                                                     $10,000,000




DATED as of _____________, 201___.


 


 


 


 
[SIGNATURE OF AUTHORIZED OFFICER]
 









